PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
On December 4, 1999, Mr. Schreyer was traveling in his vehicle on Route 88, near West Liberty, Ohio County, when his vehicle was pulled over by a member of the Ohio County Sheriffs Department. Upon learning that Mr. Schreyer’s driver’s licence had been revoked by respondent, the Deputy Sheriff arrested him and had his vehicle towed. Apparently, respondent had failed to mail a letter of notification of revocation of driver’s licence with sufficient postage to Mr. Schreyer, and it was returned subsequently to respondent’s office. Claimant seeks reimbursement for the towing bill of $75.00 which he incurred as a result of the incident.
In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method to reimburse claimant for a loss such as that experienced by claimant; therefore, the claim has been submitted to this Court for determination.
The Court, having reviewed the facts and circumstances in this claim, has determined that claimant is entitled to a recovery for his sustained loss.
Accordingly, the Court makes an award to claimant in the amount of $75.00.
Award of $75.00.